Citation Nr: 0412415	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  97-23 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for residuals of a right (major) shoulder injury.

2.  Entitlement to an increased (compensable) initial 
evaluation for residuals of a left (minor) shoulder injury.

3.  Entitlement to an increased (compensable) initial 
evaluation for lumbosacral strain.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from February 1988 to 
February 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 and later rating 
decision by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office (RO) which granted 
service connection for residuals of injuries to both 
shoulders and assigned non-compensable ratings.

This case was previously before the Board and in July 1998 
was remanded to the RO for further development.  The case has 
since been returned to the Board.  

The issue of entitlement to an increased (compensable) 
initial evaluation for lumbosacral strain will be discussed 
in the remand section of this decision.

.
FINDING OF FACT

The veteran without good cause failed to report for VA 
examination in order to determine the current level of 
impairment resulting from his service-connected left and 
right shoulder disabilities.  


CONCLUSIONS OF LAW

1.  Entitlement to an initial rating in excess of 0 percent 
for residuals of a right (major) shoulder injury is denied.  
38 C.F.R. § 3.655(b) (2003).

2.  Entitlement to an initial rating in excess of 0 percent 
for residuals of a left (minor) shoulder injury is denied.  
38 C.F.R. § 3.355(b) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VA promulgated regulations to implement the 
provisions of the law. See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The VA 
General Counsel has held that this latter requirement to tell 
the claimant to provide any evidence is ober dictum and not 
binding on VA.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above and a September 1996 
statement of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  Further, in an October 2003 letter, the RO 
attempted to specifically inform the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
Unfortunately, this letter was returned to the RO indicating 
that the veteran had moved and left no forwarding address.  
The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence, to the extent possible, 
necessary to substantiate his claims.  Most notably service 
medical records, private treatment records and a report of a 
comprehensive VA examination provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal, in light of the 
circumstances, at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The Board also points out that n a case where the law and not 
the evidence is dispositive, the VCAA is not applicable.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Factual Background.

Service medical records reveal that the veteran was evaluated 
in service for a history of recurrent bilateral shoulder 
dislocations dating from approximately 1988.  When seen in 
January 1994 he reported a history of two trips to civilian 
emergency rooms for treatment reducing his shoulders. 
Physical examination at that time was significant for full 
range of motion with apprehension and positive relocation 
signs, bilaterally.  X-rays of the shoulders were interpreted 
to be normal.

In March 1996, the veteran presented to the Columbia West 
Florida Regional Hospital with a dislocated left shoulder as 
a result of putting on his coat.  Physical examination showed 
an obvious dislocation deformity.  Clinical records show that 
a closed reduction and very small possibility of an open 
reduction under general anesthetic was planned.

On his initial VA examination in March 1996, the veteran 
reported a history of chronic dislocations in both shoulders, 
the left 50 to 60 times, and the right 30 to 40 times.  
Recurring dislocation, both shoulders, worst on left was the 
diagnosis rendered.

Private clinical records received in May 1996 show that the 
veteran was evaluated and treated by emergency room 
physicians at the Baptist Hospital in August 1993 and January 
1995 for dislocations of his left shoulder.  On both occasion 
closed reduction of the left shoulder was performed without 
complications.

In July 1998, the Board remanded this matter to the RO for 
additional development because the evidence at that time was 
inadequate to properly rate the veteran's disabilities.  
Pursuant to the Board's remand request, the veteran was 
scheduled by the RO for VA examination in July 1999.  The 
veteran failed to report for this examination as the letter 
of notification was returned to the RO indicating that the 
veteran had moved and had not provided a forwarding address.  
The record shows that this letter was mailed to his then 
current address of record.  There is no indication in the 
claims file that the veteran has provided a more current 
address or otherwise informed the RO of his new location.  No 
communication has since been received from the veteran and an 
exhaustive attempt by the RO to contact the veteran 
telephonically or ascertain a more recent address as late as 
October 2003 has been unsuccessful.  The veteran's 
representative in March 2004 has also indicated that despite 
their extensive efforts the veteran's current address is 
unknown.

Analysis

The Board notes that under 38 U.S.C.A. § 5103A, the VA's duty 
to assist the veteran in the development of a claim involves 
obtaining an adequate VA examination.  Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Littke v. Derwinski,
1 Vet. App. 90 (1990).  The veteran was scheduled for VA 
examinations in July 1999 to ascertain the current level of 
disability related to his service-connected right and left 
shoulder disabilities.  He failed to report due to an 
inability by the RO to provide him notification of his 
examination resulting from the lack of a current address of 
record.  

The United States Court of Appeals for Veterans Claims has 
held that the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, 
the governing regulation is clear in that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of this section.  38 C.F.R. 
§ 3.655.  When a claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his claim without 
good cause.  He has failed to keep VA apprised of his current 
whereabouts.  Consequently, the RO he has not been able to 
properly notify him of the need to report for examination in 
connection with his claims.  Consequently, his claims for 
increased evaluation for his service-connected right and left 
shoulder disabilities must be denied.  38 C.F.R. § 3.655.  In 
a case where the law and not the evidence is dispositive, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial rating in excess of 0 percent for 
residuals of a right (major) shoulder injury is denied.  

Entitlement to an initial rating in excess of 0 percent for 
residuals of a left (minor) shoulder injury is denied.  


REMAND

In April 1996 the RO granted service connection for 
lumbosacral strain and assigned a 0 percent disabling.  Later 
in April 1996 the representative submitted a notice of 
disagreement with this determination.  Thus, a statement of 
the case is warranted.  Manlincon v. West, 12 Vet. App. 238 
(1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Accordingly, the case is Remanded for the following action:

The RO should furnish the appellant and 
his representative a statement of the 
case at the veteran current address of 
record regarding the issue of entitlement 
to increased evaluation for the 
lumbosacral strain.  He should be 
informed of the requirements necessary to 
perfect an appeal.  The RO is informed 
that this issue is not before the Board 
until the veteran perfects a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



